THE USA PLAN AN INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds M P & Q Supplement Dated October 10, 2012 This supplement updates and amends certain information contained in your current variable annuity prospectus and supplements thereto. Please read it carefully and keep it with your product prospectus for future reference. IMPORTANT INFORMATION REGARDING THE ING RUSSELL TM LARGE CAP GROWTH INDEX AND THE ING RUSSELL TM LARGE CAP VALUE INDEX PORTFOLIOS The following information only affects you if you currently invest in or plan to invest in the Sub-Accounts that correspond to the ING Russell TM Large Cap Growth Index and the ING Russell TM Large Cap Value Index Portfolios Effective October 3, 2012, each Fund’s classificationchanged from non-diversified to diversified. MORE INFORMATION IS AVAILABLE More information about the Funds available through your Contract. including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5033 Minot, ND 58702-5033 1-877-886-5050 If you received a summary prospectus for any of the Funds available through your Contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Fund’s summary prospectus. X.11489-12 October 2012
